Exhibit 10.3

 

DATA CENTER AND DISASTER RECOVERY SERVICES AGREEMENT

 

This DATA CENTER AND DISASTER RECOVERY SERVICES AGREEMENT (this “Agreement”),
dated as of October 1, 2012 (the “Effective Date”), is between Altisource
Solutions S.à r.l., a private limited liability company organized under the laws
of the Grand Duchy of Luxembourg (together with its Affiliates, “Provider”), and
Ocwen Mortgage Servicing, Inc., a corporation organized under the laws of the
United States Virgin Islands (together with its Affiliates, “Customer”).

 

WHEREAS, Customer desires to receive, and Provider is willing to provide, or
cause to be provided, certain data center and disaster recovery services in
connection with Customer’s business, in each case subject to the terms and
conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the parties agree as follows:

 

1.                        DEFINITIONS

 

“Affiliate” means with respect to any Person: (a) any directly or indirectly
wholly owned subsidiary of such Person; (b) any Person that directly or
indirectly owns 100% of the voting stock of such Person; or (c) a Person that
controls, is controlled by, or is under common control with such Person.  As
used herein, “control” of any entity means the possession, directly or
indirectly, through one or more intermediaries, of the power to direct or cause
the direction of the management or policies of such entity, whether through
ownership of voting securities or other interests, by contract, or otherwise. 
Furthermore, with respect to any Person that is partially owned by such Person
and does not otherwise constitute an Affiliate (a “Partially Owned Person”),
such Partially Owned Person shall be considered an Affiliate of such Person for
purposes of this Agreement if such Person can, after making a good faith effort
to do so, legally bind such Partially Owned Person to this Agreement.

 

2.                        SERVICES

 

2.1                               Services.  During the term of this Agreement,
Provider shall provide to Customer the services set forth on Exhibit A (the
“Services”) on the terms and conditions set forth in this Agreement.

 

2.2                               Additional Services.  Customer may request,
and Provider may provide, additional services (“Additional Services”) upon terms
and rates that shall be mutually agreed to in writing between the parties in an
addendum (“Addendum”) to this Agreement.  Each Addendum shall be appended to
this Agreement and incorporated into this Agreement by this reference.

 

2.3                               Right of First Opportunity.

 

(a)         If the Customer elects to receive any Additional Service, it shall
first request a proposal for the provision of such Additional Service from the
Provider.  The Provider shall have thirty (30) Business Days (the “Exclusive
Tender Period”) to respond to such request for Additional Service and to provide
a proposed addendum to the Customer.  During the Exclusive Tender Period, the
Customer shall not solicit proposals or negotiate with any other third party
with respect to such request for Additional Service.  Upon receipt of the
Provider’s proposal for the Additional Service, the Customer shall consider such
proposal and shall negotiate with the Provider in good faith with respect to the
possible provision by the Provider of such Additional Services.

 

(b)         If, at the end of the Exclusive Tender Period, the Provider and the
Customer do not agree on the proposed Addendum, the Customer may solicit
proposals from third parties with respect to the Additional Service; provided,
however, that the Customer shall not disclose any information received from the
Provider, whether

 

1

--------------------------------------------------------------------------------


 

verbal or written, in the proposed Addendum or during the Exclusive Tender
Period negotiations, and such information shall be subject to the
confidentiality terms hereof.

 

2.4                               Alternatively to the procedures set forth in
Section 2.3, Customer may solicit proposals or negotiate with third parties with
respect to an Additional Service (such third parties referred to as “Third Party
Additional Service Providers”) during the Exclusive Tender Period so long as:

 

(a)         at least fifteen Business Days prior to engaging any Third Party
Additional Service Provider, Customer shall disclose to Provider a description
of the Additional Services to be provided by such Third Party Additional Service
Provider and all fees, costs and other expenses to be charged by such Third
Party Additional Service Provider (such description, a “Third Party Additional
Service Offer”);

 

(b)         within ten Business Days of receipt of any Third Party Additional
Service Offer, Provider shall have the right to make an offer (a “Matching
Offer”) to provide the same or substantially the same Additional Services as set
forth in the Third Party Additional Service Offer; and

 

(c)          if the fees set forth in the Matching Offer do not exceed the fees
set forth in the Third Party Additional Services Offer, Customer may not accept
the Third Party Additional Services Offer. Conversely, if the fees set forth in
the Matching Offer exceed the fees set forth in the Third Party Additional
Services Offer, Customer may accept the Third Party Additional Services Offer.

 

2.5                               Status Report.  Provider shall provide
Customer with status reports as mutually agreed to by the parties that shall
detail the status of the Services.

 

3.                        RESPONSIBILITIES OF CUSTOMER

 

Customer shall assist Provider by promptly providing such information and access
to Customer’s facilities, computer networks, and other systems as Provider may
reasonably request to enable Provider to timely perform its obligations. 
Customer shall provide a sufficient number of its personnel to assist Provider
in completing the Services in a timely manner to the extent Provider may
reasonably request from time to time.

 

4.                        FEES

 

4.1                               Fees.  Customer shall pay Provider for the
Services and Additional Services at the rates set forth in a separate fee letter
to be delivered by Provider to Customer dated (i) as of the date hereof, with
respect to the Services, and (ii) as of the date of agreement to provide
Additional Services, if any, with respect to Additional Services (collectively,
the “Data Center and Disaster Recovery Services Fee Letter”), as applicable
((i) and (ii) referred to collectively as the “Fees”).

 

4.2                               Provider shall submit statements of account to
the Customer on a monthly basis with respect to all amounts payable by the
Provider to the Customer hereunder (the “Invoiced Amount”), setting out the
Services provided and the amount billed to the Customer as a result of providing
such Services (together with, in arrears, any other invoices for Services
provided by third parties, in each case setting out the Services provided by the
applicable third parties).  The Customer shall pay the Invoiced Amount to the
Provider by wire transfer of immediately available funds to an account or
accounts specified by the Provider, or in such other manner as specified by the
Provider in writing, or otherwise reasonably agreed to by the Parties, within
thirty (30) days of the date of delivery to the Customer of the applicable
statement of account; provided, that, in the event of any dispute as to an
Invoiced Amount, the Customer shall pay the undisputed portion, if any, of such
Invoiced Amount in accordance with the foregoing, and shall pay the remaining
amount, if any, promptly upon resolution of such dispute.

 

2

--------------------------------------------------------------------------------


 

4.3                               Taxes.  Customer shall be responsible for, and
shall pay or reimburse Provider for, any sales, use, import, excise, value
added, or other taxes or levies (other than Provider’s income taxes) associated
with this Agreement.

 

5.                        TERM AND TERMINATION

 

5.1                               Term.

 

(a)         Initial Term.  This Agreement shall commence on the Effective Date
and shall continue in full force and effect, subject to Section 5.1(b), until
August 31, 2020 (the “Initial Term”), or the earlier date upon which this
Agreement has been otherwise terminated in accordance with the terms hereof.

 

(b)         Renewal Term.  This Agreement may be renewed for successive two
(2) year terms (each, a “Renewal Term”) by mutual written agreement of the
parties hereto, executed not less than six (6) months prior to the expiration of
the Initial Term or any Renewal Term, as applicable.

 

(c)          In the event either party decides that it does not wish to renew
this Agreement or any particular Service or Additional Service hereunder upon
the expiration of the Initial Term or any Renewal Term, as applicable, such
party shall so notify the other party at least nine (9) months before the
completion of the Initial Term or Renewal Term, as applicable.

 

5.2                               Termination by Either Party.

 

(a)         If either party hereto materially defaults in the performance of any
provision of this Agreement, and such default is not cured within thirty (30)
days after receiving notice of such default from the non-defaulting party, the
non-defaulting party shall be entitled to terminate this Agreement effective
immediately upon delivery of final written notice to the defaulting party.

 

(b)         If a party (i) becomes insolvent, (ii) files a petition in
bankruptcy or insolvency, is adjudicated bankrupt or insolvent or files any
petition or answer seeking reorganization, readjustment, or arrangement of its
business under any law relating to bankruptcy or insolvency, or if a receiver,
trustee, or liquidator is appointed for any of the property of the party and
within sixty (60) days thereof such party fails to secure a dismissal thereof,
or (iii) makes any assignment for the benefit of creditors, then and in that
event only, the party that is not the subject of such proceedings may terminate
this Agreement immediately upon written notice.

 

5.3                               Consequences of Termination.  Customer shall
be liable for all Fees incurred prior to the date of termination and shall not
be entitled to a refund of any Fees paid prior to the date of termination. 
Furthermore, in the event either party terminates this Agreement in accordance
with Section 5.2 and, prior to such termination, Provider has entered into one
or more leases or third party contracts for purposes of providing the Services
to Customer (such leases and contracts referred to as the “Designated
Contracts”), Customer shall also be liable for (a) unamortized lease costs
associated with the Designated Contracts and (b) the Customer’s pro rata share
(as of the date of termination) of the present value (calculated by reference to
the prime rate charged by JPMorgan Chase Bank, N.A. (or its successor)) of the
remaining contractual payments due under such Designated Contracts. Provider
shall have a duty to mitigate the costs referred to in clauses (a) and (b) above
by making a good faith effort to sublease the Customer’s allocated portion of
the space leased pursuant to any Designated Contracts following any such
termination and to otherwise mitigate any other third party contractual costs. 
In addition, in the event of termination, each party shall return or destroy all
of the other party’s Information (as defined below) in accordance with
Section 6.2.

 

3

--------------------------------------------------------------------------------


 

6.                        CONFIDENTIAL INFORMATION

 

6.1                               Subject to Section 6.2, each of Provider and
Customer, on behalf of itself and each of its subsidiaries, agrees to hold, and
to cause its directors, officers, employees, agents, accountants, counsel and
other advisors, and representatives to hold, in strict confidence, with at least
the same degree of care that applies to confidential and proprietary information
of Customer pursuant to policies in effect as of the Effective Date, all
Information, whether or not patentable or copyrightable, in written, oral,
electronic, or other tangible or intangible forms, stored in any medium,
including studies, reports, records, books, contracts, instruments, surveys,
discoveries, ideas, concepts, know-how, techniques, designs, specifications,
drawings, blueprints, diagrams, models, prototypes, samples, flow charts, data,
computer data, disks, diskettes, tapes, algorithms, computer programs or other
software, marketing plans, customer names, communications by or to attorneys
(including attorney-client privileged communications), memos, and other
materials prepared by attorneys or under their direction (including attorney
work product), and other technical, financial, employee, or business information
or data (“Information”) concerning the other party and its subsidiaries that is
either in its possession (including Information in its possession prior to the
Effective Date) or furnished by the other party and its subsidiaries and
affiliates or its directors, officers, employees, agents, accountants, counsel,
and other advisors and representatives at any time pursuant to this Agreement,
and shall not use any such Information other than for such purposes as shall be
expressly permitted hereunder, except to the extent that such Information has
been (i) in the public domain through no fault of such party or any of its
subsidiaries or any of their respective directors, officers, employees, agents,
accountants, counsel and other advisors, and representatives, (ii) later
lawfully acquired from other sources by such party (or any of its subsidiaries),
which sources are not known by such party to be themselves bound by a
confidentiality obligation, or (iii) independently generated without reference
to any proprietary or confidential Information of the other party or any of its
subsidiaries.

 

6.2                               Each party agrees not to release or disclose,
or permit to be released or disclosed, any such Information (excluding
Information described in clauses (i), (ii) and (iii) of Section 6.1) to any
other individual, a general or limited partnership, a corporation, a trust, a
joint venture, an unincorporated organization, a limited liability entity, or
any other entity, and any Governmental Authority (as defined below) (each, a
“Person”), except its directors, officers, employees, agents, accountants,
counsel and other advisors, and representatives who need to know such
Information (who shall be advised of their obligations hereunder with respect to
such Information), except in compliance with Section 6.3. Without limiting the
foregoing, when any Information is no longer needed for the purposes
contemplated by this Agreement, each party will promptly, after request of the
other party, either return the Information to the other party in a tangible form
(including all copies thereof and all notes, extracts, or summaries based
thereon) or certify to the other party that any Information not returned in a
tangible form (including any such Information that exists in an electronic form)
has been destroyed (and such copies thereof and such notes, extracts or
summaries based thereon).

 

6.3                               In the event that either party or any of its
subsidiaries either determines on the advice of its counsel that it is required
to disclose any Information pursuant to applicable law or receives any demand
under lawful process or from any federal, state, local, foreign or international
court, government, department, commission, board, bureau, agency, official or
other legislative, judicial, regulatory, administrative or governmental
authority (a “Governmental Authority”) to disclose or provide Information of the
other party (or any of its subsidiaries) that is subject to the confidentiality
provisions hereof, such party shall, to the extent permitted by law, notify the
other party prior to disclosing or providing such Information and shall
cooperate, at the expense of the requesting party, in seeking any reasonable
protective arrangements requested by such other party. Subject to the foregoing,
the Person that received such request may thereafter disclose or provide
Information to the extent required by such law (as so advised by counsel) or by
lawful process or such Governmental Authority.

 

6.4                               Customer Information.  Notwithstanding
anything in this Agreement, Provider shall not disclose to any third party any
“Consumer” information (as defined in the Gramm-Leach-Bliley Act of 1999) about
a customer of Customer that is supplied to it by Customer, unless and only to
the extent that such disclosure is approved, in writing, by Customer.  To
protect the privacy of Information concerning Consumers, Provider agrees that it
shall: (a) limit access to information concerning consumers to Provider’s
employees who have a need to know, and then only to the extent that such
disclosure is reasonably necessary for the performance of Provider’s

 

4

--------------------------------------------------------------------------------


 

duties and obligations under this Agreement; (b) use information concerning
Consumers solely to carry out the purposes of this Agreement for which the
information was disclosed and for no other purposes; and (c) safeguard and
maintain the confidentiality of the Consumer information and not directly or
indirectly disclose the same to any other person or entity in violation of the
Gramm-Leach-Bliley Act of 1999 or any other applicable laws regarding privacy.

 

7.                        WARRANTIES; LIMITATION OF LIABILITY; INDEMNITY

 

7.1                               Other than the statements expressly made by
Provider in this Agreement or in any Addendum, Provider makes no representation
or warranty, express or implied, with respect to the Services or Additional
Services and, except as provided in Section 7.2 hereof, Customer hereby waives,
releases, and renounces all other representations, warranties, obligations, and
liabilities of Provider, and any other rights, claims, and remedies of Customer
against Provider, express or implied, arising by law or otherwise, with respect
to any nonconformance, durability, error, omission, or defect in any of the
Services or Additional Services, including (a) any implied warranty of
merchantability, fitness for a particular purpose, or non-infringement, (b) any
implied warranty arising from course of performance, course of dealing, or usage
of trade, and (iii) any obligation, liability, right, claim, or remedy in tort,
whether or not arising from the negligence of Provider.

 

7.2                               None of Provider or any of its Affiliates or
any of its or their respective officers, directors, employees, agents,
attorneys-in-fact, contractors, or other representatives shall be liable for any
action taken or omitted to be taken by Provider or such person under or in
connection with this Agreement, except that Provider shall be liable for direct
damages or losses incurred by Customer or any of Customer’s subsidiaries or
affiliates (either party’s subsidiaries and affiliates, collectively referred to
as such party’s “Group”) arising out of the gross negligence or willful
misconduct of Provider or any of its Affiliates or any of its or their
respective officers, directors, employees, agents, attorneys-in-fact,
contractors or other representatives in the performance or nonperformance of the
Services or Additional Services.

 

7.3                               In no event shall (i) the amount of damages or
losses for which Provider and Customer may be liable under this Agreement exceed
the fees due to Provider for the most recent six (6) month period under the
applicable Service or Addendum, provided that if Services have been performed
for less than six (6) months, then the damages or losses will be limited to the
value of the actual Services performed during such period; or (ii) the aggregate
amount of all such damages or losses for which Provider may be liable under this
Agreement exceed one million dollars ($1,000,000); provided, that, no such cap
shall apply to liability for damages or losses arising from or relating to
breaches of Section 6 (relating to confidentiality), infringement of
Intellectual Property (as defined in the Intellectual Property Agreement between
Ocwen and Altisource, dated October 1, 2012, as the same may be amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms thereof (the “Intellectual Property Agreement”)) or fraud or
criminal acts.  Except as provided in Section 7.2 hereof, none of Provider or
any of its Affiliates or any of its or their respective officers, directors,
employees, agents, attorneys-in-fact, contractors or other representatives shall
be liable for any action taken or omitted to be taken by, or the negligence,
gross negligence or willful misconduct of, any third party.

 

7.4                               Notwithstanding anything to the contrary
herein, none of Provider or any of its Affiliates or any of its or their
respective officers, directors, employees, agents, attorneys-in-fact,
contractors, or other representatives shall be liable for damages or losses
incurred by Customer or any of Customer’s Affiliates for any action taken or
omitted to be taken by Provider or such other person under or in connection with
this Agreement to the extent such action or omission arises from actions taken
or omitted to be taken by, or the negligence, gross negligence, or willful
misconduct of, Customer or any of Customer’s Affiliates.

 

7.5                               Without limiting Section 7.2 hereof, no party
hereto or any of its Affiliates or any of its or their respective officers,
directors, employees, agents, attorneys-in-fact, contractors, or other
representatives shall in any event have any obligation or liability to the other
party hereto or any such other person whether arising in contract (including
warranty), tort (including active, passive, or imputed negligence) or otherwise
for

 

5

--------------------------------------------------------------------------------


 

consequential, incidental, indirect, special, or punitive damages, whether
foreseeable or not, arising out of the performance of the Services or this
Agreement, including any loss of revenue or profits, even if a party hereto has
been notified about the possibility of such damages; provided, however, that the
provisions of this Section 7.5 shall not limit the indemnification obligations
hereunder of either party hereto with respect to any liability that the other
party hereto may have to any third party not affiliated with any member of
Provider’s Group or Customer’s Group for any incidental, consequential,
indirect, special or punitive damages.

 

7.6                               Customer shall indemnify and hold Provider and
its Affiliates and any of its or their respective officers, directors,
employees, agents, attorneys-in-fact, contractors, or other representatives
harmless from and against any and all damages, claims, or losses that Provider
or any such other person may at any time suffer or incur, or become subject to,
as a result of or in connection with this Agreement or the Services or
Additional Services provided hereunder, except those damages, claims, or losses
incurred by Provider or such other person arising out of the gross negligence or
willful misconduct by Provider or such other person.

 

8.                        MISCELLANEOUS

 

8.1                               This Agreement may be executed in one or more
counterparts, including by facsimile, all of which shall be considered one and
the same agreement, and shall become effective when one or more counterparts
have been signed by each party hereto or thereto and delivered to the other
parties hereto or thereto.

 

8.2                               This Agreement, the schedules hereto, and the
Data Center and Disaster Recovery Services Fee Letter contain the entire
agreement between the parties with respect to the subject matter hereof,
supersede all previous agreements, negotiations, discussions, writings,
understandings, commitments, and conversations with respect to such subject
matter, and there are no agreements or understandings between the parties with
respect to the subject matter hereof other than those set forth or referred to
herein or therein.

 

8.3                               Customer represents on behalf of itself and
each other member of the Customer’s Group, and Provider represents on behalf of
itself and each other member of the Provider’s Group, as follows:

 

(a)         each such Person has the requisite corporate or other power and
authority and has taken all corporate or other action necessary in order to
execute, deliver and perform this Agreement and to consummate the transactions
contemplated hereby; and

 

(b)         this Agreement has been duly executed and delivered by it and
constitutes, or will constitute, a valid and binding agreement of it enforceable
in accordance with the terms hereof.

 

8.4                               This Agreement shall be governed by and
construed and interpreted in accordance with the internal laws of the State of
New York applicable to contracts made and to be performed wholly in such state
and irrespective of the choice of law principles of the State of New York, as to
all matters.

 

8.5                               Except for the indemnification rights under
this Agreement (a) the provisions of this Agreement are solely for the benefit
of the parties hereto and are not intended to confer upon any Person except the
parties hereto any rights or remedies hereunder and (b) there are no third party
beneficiaries of this Agreement, and this Agreement shall not provide any third
person with any remedy, claim, liability, reimbursement, cause of action or
other right in excess of those existing without reference to this Agreement.

 

8.6                               All notices or other communications under this
Agreement hall be in writing and shall be deemed to be duly given when (a)
delivered in person, (b) sent by facsimile (except that, if not sent during
normal business hours for the recipient, then at the opening of business on the
next business day for the recipient) to the facsimile numbers set forth below,
or (c) deposited in the United States mail or private express mail, postage
prepaid, addressed as follows:

 

6

--------------------------------------------------------------------------------


 

If to Customer, to:

 

Ocwen Mortgage Servicing, Inc.

402 Strand Street

Frederiksted, United States Virgin Islands 00840-3531

Attn:   Corporate Secretary

Facsimile number:

 

If to Provider, to:

 

Altisource Solutions S.à r.l.

291 route d’Arlon

L-1150 Luxembourg

Attn: Corporate Secretary

Facsimile number: 352-2744-9499

With a copy to: contractmanagement@altisource.com

 

Either party may, by notice to the other party, change the address to which such
notices are to be given.

 

8.7                               If any provision of this Agreement or the
application thereof to any Person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to either party.  Upon any such determination, the
parties shall negotiate in good faith in an effort to agree upon a suitable and
equitable provision to effect the original intent of the parties.

 

8.8                               The article, section, and paragraph headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.

 

8.9                               Waiver by any party hereto of any default by
any other party hereto of any provision of this Agreement shall not be deemed a
waiver by the waiving party of any subsequent or other default.

 

8.10                        In the event of any actual or threatened default in,
or breach of, any of the terms, conditions, and provisions of this Agreement,
the party or parties who are to be hereby aggrieved shall have the right to seek
specific performance and injunctive or other equitable relief of its rights
under this Agreement, in addition to any and all other rights and remedies at
law or in equity, and all such rights and remedies shall be cumulative.  The
other party or parties shall not oppose the granting of such relief.  The
parties to this Agreement agree that the remedies at law for any breach or
threatened breach hereof, including monetary damages, are inadequate
compensation for any loss and that any defense in any action for specific
performance that a remedy at law would be adequate is waived.  Any requirements
for the securing or posting of any bond with such remedy are waived.

 

8.11                        No provisions of this Agreement shall be deemed
waived, amended, supplemented, or modified by any party hereto, unless such
waiver, amendment, supplement, or modification is in writing and signed by the
authorized representative of the party against whom it is sought to enforce such
waiver, amendment, supplement, or modification.

 

8.12                        Words in the singular shall be held to include the
plural and vice versa and words of one gender shall be held to include the other
genders as the context requires. The terms “hereof,” “herein,” and “herewith,”
and words of similar import, unless otherwise stated, shall be construed to
refer to this Agreement as a whole

 

7

--------------------------------------------------------------------------------


 

(including all of the schedules hereto) and not to any particular provision of
this Agreement.  Article, Section, Exhibit, Schedule, and Appendix references
are to the articles, sections, exhibits, schedules, and appendices of or to this
Agreement unless otherwise specified.  Any reference herein to this Agreement,
unless otherwise stated, shall be construed to refer to this Agreement as
amended, supplemented or otherwise modified from time to time, as permitted by
Section 8.11.  The word “including,” and words of similar import, when used in
this Agreement, shall mean “including, without limitation,” unless the context
otherwise requires or unless otherwise specified.  The word “or” shall not be
exclusive.  There shall be no presumption of interpreting this Agreement or any
provision hereof against the draftsperson of this Agreement or any such
provision.

 

8.13                        Any action or proceeding arising out of or relating
to this Agreement shall be brought in the courts of the State of New York
located in the County of New York or in the United States District Court for the
Southern District of New York (if any party to such action or proceeding has or
can acquire jurisdiction), and each of the parties hereto irrevocably submits to
the exclusive jurisdiction of each such court in any such action or proceeding,
waives any objection it may now or hereafter have to venue or to convenience of
forum, agrees that all claims in respect of the action or proceeding shall be
heard and determined only in any such court, and agrees not to bring any action
or proceeding arising out of or relating to this Agreement in any other court. 
The parties to this Agreement agree that any of them may file a copy of this
paragraph with any court as written evidence of the knowing, voluntary, and
bargained agreement between the parties hereto to irrevocably waive any
objections to venue or to convenience of forum.  Process in any action or
proceeding referred to in the first sentence of this Section 8.13 may be served
on any party to this Agreement anywhere in the world.

 

9.                        INTELLECTUAL PROPERTY

 

9.1                               Customer’s and Provider’s respective rights to
any present and future intellectual property is set forth in the Intellectual
Property Agreement.

 

10.                 COOPERATION; ACCESS

 

10.1                        Customer shall, and shall cause its Group to, permit
Provider and its employees and representatives access, on business days and
during hours that constitute regular business hours for Customer and upon
reasonable prior request, to the premises of Customer and its Group and such
data, books, records, and personnel designated by Customer and its Group as
involved in receiving or overseeing the Services as Provider may reasonably
request for the purposes of providing the Services.  Provider shall provide
Customer, upon reasonable prior written notice, such documentation relating to
the provision of the Services as Customer may reasonably request for the
purposes of confirming any amounts payable pursuant to this Agreement.  Any
documentation so provided to Provider pursuant to this Section will be subject
to the confidentiality obligations set forth in Section 6 of this Agreement.

 

10.2                        Each party hereto shall designate a relationship
manager (each, a “Relationship Executive”) to report and discuss issues with
respect to the provision of the Services and successor relationship executives
in the event that a designated Relationship Executive is not available to
perform such role hereunder.  The initial Relationship Executive designated by
Customer shall be William C. Erbey and the initial Relationship Executive
designated by Provider shall be William B. Shepro.  Either party may replace its
Relationship Executive at any time by providing written notice thereof to the
other party hereto.

 

11.                 PUBLIC ANNOUNCEMENTS

 

11.1                        No party to this Agreement shall make, or cause to
be made, any press release or public announcement or otherwise communicate with
any news media in respect of this Agreement or the transactions contemplated by
this Agreement without the prior written consent of the other party hereto
unless otherwise required by law, in which case the party making the press
release, public announcement, or communication shall

 

8

--------------------------------------------------------------------------------


 

give the other party reasonable opportunity to review and comment on such and
the parties shall cooperate as to the timing and contents of any such press
release, public announcement, or communication.

 

12.                 RELATIONSHIP OF THE PARTIES

 

12.1                        The parties hereto are independent contractors and
none of the parties hereto is an employee, partner, or joint venturer of the
other.  Under no circumstances shall any of the employees of a party hereto be
deemed to be employees of the other party hereto for any purpose.  Except as
expressly provided herein, none of the parties hereto shall have the right to
bind the others to any agreement with a third party or to represent itself as a
partner or joint venturer of the other by reason of this Agreement.

 

13.                 FORCE MAJEURE

 

13.1                        Neither party hereto shall be in default of this
Agreement by reason of its delay in the performance of, or failure to perform,
any of its obligations hereunder if such delay or failure is caused by strikes,
acts of God, acts of a public enemy, acts of terrorism, riots, or other events
that arise from circumstances beyond the reasonable control of that party (each,
a “Force Majeure Event”).  During the pendency of such Force Majeure Event, each
of the parties hereto shall take all reasonable steps to fulfill its obligations
hereunder by other means and, in any event, shall upon termination of such
intervening event, promptly resume its obligations under this Agreement.

 

14.                 NON-SOLICITATION

 

14.1                        Customer acknowledges that the value to Provider of
its business and the transactions contemplated by this Agreement would be
substantially diminished if such Customer or any of its Affiliates were to
solicit the employment of or hire any employee of Provider or any member of its
Group performing Services or who has performed Services hereunder.  Accordingly,
Customer agrees that neither it nor any of its Affiliates shall, directly or
indirectly, and without the prior consent of the other party, solicit the
employment of, or hire, employ, or retain, or otherwise encourage or cause to
leave employment with Provider, or cause any other Person to hire, employ, or
retain, or otherwise encourage or cause to leave employment with Provider or any
of its Affiliates, any Person who is or was employed by Provider or any of its
Affiliates with respect to the provision of Services at any time within twelve
(12) months preceding the time of such solicitation or hiring, employment,
retention, or encouragement.

 

15.                 WAIVER OF JURY TRIAL

 

15.1                        EACH PARTY KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY, WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW) ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY OF ANY DISPUTE ARISING UNDER OR RELATING TO THIS
AGREEMENT, AND AGREES THAT ANY SUCH DISPUTE SHALL BE TRIED BEFORE A JUDGE
SITTING WITHOUT A JURY.

 

Signatures on Following Page

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

 

ALTISOURCE SOLUTIONS S.A R.L, as

 

PROVIDER:

 

 

 

 

 

/s/ William B. Shepro

 

By:

William B. Shepro

 

 

Manager

 

 

 

 

 

OCWEN MORTGAGE SERVICING, INC., AS

 

CUSTOMER

 

 

 

 

 

/s/ John V. Britti

 

By:

John V. Britti

 

 

Executive Vice President, Chief Financial Officer and Treasurer

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A
TO
DATA CENTER AND DISASTER RECOVERY SERVICES AGREEMENT

 

Description of Services

 

Provider shall, in accordance with such performance standards, rules, and
further instructions as Customer makes available to Provider from time to time,
provide data center and disaster recovery services to Customer.

 

 

 

Payment Terms

 

Provider shall invoice Customer on a twice-monthly basis for the Fees for the
Services and any Additional Services. Customer shall pay all sums due in U.S.
Dollars within thirty (30) days following the date of receipt of any invoice.
Customer shall pay a late charge of 2% per annum above the prime rate charged by
JPMorgan Chase Bank, N.A. (or its successor) or the highest rate allowed by law,
whichever is less, on all amounts not paid to Provider when due. In addition,
Customer shall reimburse Provider for all costs of collection of overdue
amounts, including any reasonable attorneys’ fees.

 

 

 

Compliance with Law

 

Each party acknowledges and agrees that it shall be solely liable for compliance
with any local law, rule, or regulation applicable to its business, operations,
employees, and otherwise, except that CUSTOMER ACKNOWLEDGES AND AGREES THAT IT
SHALL BE SOLELY LIABLE FOR ANY VIOLATION OF APPLICABLE LAW, RULE, OR REGULATION
CAUSED BY THE PROVIDER’S PERFORMANCE OF THE SERVICES IN COMPLIANCE WITH THE
CUSTOMER’S INSTRUCTIONS

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

If to Customer:

 

Ocwen Mortgage Servicing, Inc.

402 Strand Street

Frderiksted, Virgin Islands 00840-3531

Attn:  Corporate Secretary

Facsimile number:

 

If to Provider:

Altisource Solutions S.à r.l.

291 route d’Arlon

L-1150 Luxembourg

Attn: Corporate Secretary

Facsimile number: 352-2744-9499

 

With a copy to: contractmanagement@altisource.com

 

1

--------------------------------------------------------------------------------